Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-5, 10-13, 20, 23-33 have been examined. Claims 6-9, 14-19, 21-22 have been canceled. Claim 20 has been amended. Claim 33 has been added. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for detecting the level of expression of AGRIN and of the protein in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 5, 10-13, 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Posada (US20120122726A1) in view of Diamandis et al. (US 20110256560A1)  

With respect to claim 1, Posada teaches a method of treating a subject suspected of having endometrial cancer (‘726; Abstract: detecting endometrial cancer), the method comprising: 
(a) obtaining a uterine fluid sample from the female genital tract of the subject (‘726; Para 0020: the markers of Table 1 can be detected in uterine fluid samples and that the level of expression of these markers are correlated in primary tumor and uterine fluid (e.g., obtained by a uterine wash or aspiration; Para 0030: the sample may be a tissue sample, blood and/or serum, and/or uterine fluid. In one embodiment, the sample is a uterine fluid sample. The uterine fluid sample may be obtained by aspiration.). 
Diamandis teaches 
(b) determining the level of expression of AGRIN in the uterine fluid sample from the female genital tract (560; Para 0020:  determining a level of a biomarker in a test sample from the subject wherein the biomarker is selected from the biomarkers set out in Table 2, and the biomarkers is selected from AGRN Agrin, BCAM as illustrated in Para 0145 and level of biomarker determined can comprise level of expression of a biomarker as illustrated in Para 0148); and 
It wqould have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the markers for endometrial cancer as taught by Posada and the methods and compositions for the detection of ovarian caDiamandis in order to determine the level of expression of markers in the uterine fluid sample.
Posada in view of Diamandis teaches 
(c) initiating a medical regimen to treat the subject for endometrial carcinoma if the level of expression of AGRIN is higher than a reference control level (‘726; Para 0021: he method can comprise providing or obtaining a test sample from the patient; determining the level of from 1 to 20 of the biomarkers of Table 1 in the sample; and comparing the level of the biomarker(s) in the test sample(s) to a control value (e.g., control sample, control value, or control score). A higher level of biomarker(s) which was found to be overexpressed in endometrial cancer as shown in Table 1 in the test sample obtained from the patient compared to the control value (e.g., control sample, control value, and/or control score) indicates endometrial cancer, an increased likelihood of endometrial cancer, and/or a precancerous condition (e.g., endometrial hyperplasia)).  

With respect to claim 2, the combined art teaches the method according to claim 1, wherein the uterine fluid sample is uterine aspirate fluid sample from the female genital tract (‘726; Para 0021:  The level of the biomarkers of Table 1 can be determined in samples obtained from uterine aspirates and/or fluid)  

With respect to claim 3, the combined art teaches the method according claim 1, wherein the uterine fluid sample is exosome-containing fraction isolated from a uterine aspirate (‘726; Para 0358: samples can be, but are not limited to, organs, tissues, fractions and cells isolated from mammals including, humans such as a patient). 

With respect to claim 4, the combined art teaches the method according claim 3, wherein step (b) comprises determining in an exosome-containing fraction isolated from a uterine aspirate the level of expression of at least one set of proteins selected from the group consisting of: AGRIN, CD81, TERA; AGRIN, CD59, MVP; AGR2, AGRIN, CD81; AGRIN, CD166, MVP: AGRIN, CD81; AGRIN, CD166; AGRIN, CD59; AGRIN, MMP9; and AGRIN, BCAM560; Para 0148:). 

With respect to claim 5, the combined art teaches the method according claim 2, wherein step (b) comprises determining in a uterine aspirate the level of expression of at least one set of proteins selected from the group consisting of: AGRIN, MMP9, PODXL; AGRIN, MMP9; and AGRIN, MMP9, PIGR (‘560; Para 0280)

With respect to claim 10, the combined art teaches the method according claim 1, wherein the level of expression is determined at the protein level (‘726; Para 0054).   

With respect to claim 11, the combined art teaches the method according claim 10, wherein the protein level is determined by an assay or technology selected from the group consisting of an immunoassay, a bioluminescence assay, a fluorescence assay, a chemiluminescence assay, electrochemistry assay, mass spectrometry, and combinations thereof (‘726; Para 0033: composition immunoassays and kits; Para 0051: tanden mass spectrometry; Para 0159: chemiluminescence).   

With respect to claim 12, the combined art teaches the method according claim 10, wherein the level of expression of protein is determined using an antibody or a fragment thereof able to bind to the protein (‘726; Para 0053: the agent can comprise a detectable marker and a detection agent, such as an isolated polypeptide, peptide mimetic, or antibody, a nucleic acid such as an aptamer, and/or a chemical compound or composition that binds to, reacts with and/or responds to a biomarker in Table 2.; Para 0055).   

With respect to claim 13, the combined art teaches the method according t726; Paras 0053, 0055).   

With respect to claim 27, the combined art teaches the method according to claim 4, which is carried out by the provision of a computer-implemented method, in which after the determination in step (b) of  the level of expression of the proteins of the sets of proteins for the diagnosis of endometrial carcinoma, said level(s) are given a value and/or a score, and optionally are computed in a mathematical formula to obtain a computed value; wherein in function of the said level(s), score(s) and or computed value(s), a decision is taken between the options of suffering or not from endometrial carcinoma (‘726; Para 0359).  

With respect to claim 28, the combined art teaches the method according to claim 1, wherein step (b) further comprises determining the level of expression of one or more proteins selected from PERM, OSTP, CTNB1, CAYP1, XPO2, NGAL, SG2A1, CADH1, SPIT1, MMP9, NAMPT, LDHA, CASP3, PRDX1, MIF, K2C8, CAPG, MUC1, ANXA1, HSPB1, PIGR, CH10, CD44, CLIC1, TPIS, GSTP1, GTR1, ENOA, PDIA1, KPYM, ANXA2 and FABP5 (‘726; Para 0145: SG2; .Para 0280)  

With respect to claim 29, the combined art teaches the method according to claim 1, wherein step (b) comprises determining the level of expression of at least one set of proteins selected from the group consisting of: AGRIN, CD81, TERA; AGRIN, CD59, MVP; AGR2, AGRIN, CD81; AGRIN, CD166, MVP; AGRIN, CD81; AGRIN, CD166; AGRIN, CD59; and AGRIN, MMP9, in an exosome-containing fraction previously isolated from the uterine aspirate of step (a); and determining the level of expression of at least one set of protein726; Para 0021:  The level of the biomarkers of Table 1 can be determined in samples obtained from uterine aspirates and/or fluid) .  

With respect to claim 30, the combined art teaches the method according to claim 1, which is carried out by means of a kit comprising a solid support and means for detecting the level of expression of AGRIN (‘560; Para 0020:  determining a level of a biomarker in a test sample from the subject wherein the biomarker is selected from the biomarkers set out in Table, and the biomarkers is selected from AGRN Agrin, BCAM, as in Para 0145);   

With respect to claim 31, the combined art teaches the method according to claim 1, which is carried out by the provision of a computer-implemented method, in which after the determination in step (b) of the level of expression of AGRIN for the diagnosis of endometrial carcinoma, said level is given a value and/or a score, and optionally is computed in a mathematical formula to obtain a computed value; wherein in function of the said level, score and/or computed value, a decision is taken between the options of suffering or not from endometrial carcinoma (‘560; Para 0020:  determining a level of a biomarker in a test sample from the subject wherein the biomarker is selected from the biomarkers set out in Table, and the biomarkers is selected from AGRN Agrin, BCAM, as in Para 0145).  

With respect to claim 32, Posada teaches a method of diagnosing and treating a subject suspicious of suffering from endometrial cancer, the method comprising: 

(a) obtaining an uterine fluid sample from the subject (‘726; Para 0021: obtained from uterine aspiration and or fluid); 
Diamandis teaches 
(b) using the kit of claim 20 to determine the level of expression of AGRIN and, if opted of at least one of the sets of proteins (‘560; Para 0020:  determining a level of a biomarker in a test sample from the subject wherein the biomarker is selected from the biomarkers set out in Table, and the biomarkers is selected from AGRN Agrin, BCAM); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the markers for endometrial cancer as taught by Posada and the methods and compositions for the detection of ovarian cancer as taught by Diamandis in order to determine the level of expression of markers in the uterine fluid sample.

Posada in view of Diamandis teaches 
(c) initiating a medical regimen to treat the subject for endometrial carcinoma if the level of expression of AGRIN is higher than a reference control level (‘726; Para 0021: he method can comprise providing or obtaining a test sample from the patient; determining the level of from 1 to 20 of the biomarkers of Table 1 in the sample; and comparing the level of the biomarker(s) in the test sample(s) to a control value (e.g., control sample, control value, or control score). A higher level of biomarker(s) which was found to be overexpressed in endometrial cancer as shown in Table 1 in the test sample obtained from the patient compared to the control value (e.g., control sample, control value, and/or control score) indicates endometrial cancer, an increased likelihood of endometrial cancer, and/or a precancerous condition (e.g., endometrial hyperplasia).   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20, 23-26, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diamandis et al. (US 20110256560A1)

With respect to claim 20, Diamandis teaches a kit comprising a solid support and 

means for detecting. the level of expression of AGRIN (‘560; Para 0020:  determining a level of a biomarker in a test sample from the subject wherein the biomarker is selected from the biomarkers set out in Table 2, and the biomarkers is selected from AGRN Agrin, BCAM as illustrated in Para 0145 and level of biomarker determined can comprise level of expression of a biomarker as illustrated in Para 0148) and, 

With respect to claim 23, Diamandis teaches the kit claim 20, wherein the means for detecting the level of expression of the proteins are means for carrying out an assay or technology selected from the group consisting of an immunoassay, a bioluminescence assay, a fluorescence assay, a chemiluminescence assay, electrochemistry assay, mass spectrometry, and combinations thereof (‘560; Para 0033: composition immunoassays and kits; Para 0051: tanden mass spectrometry; Para 0159: chemiluminescence).  

With respect to claim 24, Diamandis teaches the kit according to  claim 20, wherein the means for detecting the level of expression of the proteins are antibodies or fragments thereof (‘560; Para 0053: the agent can comprise a detectable marker and a detection agent, such as an isolated polypeptide, peptide mimetic, or antibody, a nucleic acid such as an aptamer, and/or a chemical compound or composition that binds to, reacts with and/or responds to a biomarker in Table 2.; Para 0055;  Para 0198).  

With respect to claim 25, Diamandis teaches the kit according claim 20, which is a kit for carrying out an enzyme-linked immunosorbent assay (‘560; Para 0033: composition immunoassays and kits; Para 0051: tanden mass spectrometry; Para 0159: chemiluminescence).   

With respect to claim 26, Diamandis teaches the kit according to claim 20, further comprising a pannel diagram, to categorize an individual sample (‘560; Para 0010).  

With respect to claim 33, Diamandis teaches the kit of claim 20, further comprising a means for detecting the level of expression of the proteins of at least one set of proteins selected from the group consisting of AGRIN, CD81, TERA; AGRIN, CD59, MVP; AGR2, AGRIN, CD81; AGRIN, CD166, MVP: AGRIN, CD81; AGRIN, CD166; AGRIN, CD59; AGRIN, MMP9; AGRIN, BCAM; AGRIN, MMP9, PODXL; AGRIN, MMP9; and AGRIN, MMP9, PIGR (‘560; Para 0020:  determining a level of a biomarker in a test sample from the subject wherein the biomarker is selected from the biomarkers set out in Table 2, and the biomarkers is selected from AGRN Agrin, BCAM, CD59 as illustrated in Para 0145 and level of biomarker determined can comprise level of expression of a biomarker as illustrated in Para 0148)

Response to Arguments
 Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. 
In the remark filed on 10/25/2022, the Applicant argued that 
For claim rejection under 35USC 103, Posada/Diamandis do not disclose treating a subject of having endometrial cancer by determining level of expression of AGRIN in the uterine fluid sample from female genital tract.
In response to the Applicant’s argument, the Examiner respectfully gives the broadest reasonable interpretation of the recited claim. In fact, Posada discloses the markers of Table 1 can be detected in uterine fluid samples and that the level of expression of these markers are correlated in primary tumor and uterine fluid (‘726; Para 0020).  Diamandis discloses Diamandis discloses a kit for detecting a biomarker selected  from the biomarker listed in TABLE 2 (‘560; Para 0198) determining a level of a biomarker in a test sample from the subject wherein the biomarker is selected from the biomarkers set out in Table 2 (‘560; Para 0020), and the biomarkers is selected from AGRN Agrin, BCAM as illustrated in Para 0145 and level of biomarker determined can comprise level of expression of a biomarker as illustrated in Para 0148. 
For claim rejection under 35USC 102, Diamandis does not provide a kit for determining an amount of AGRIN. 
In response to the Applicant’s argument, the Examiner respectfully gives the broadest reasonable interpretation of the recited claim. In fact, Diamandis discloses a kit for detecting a biomarker selected  from the biomarker listed in TABLE 2 (‘560; Para 0198) determining a level of a biomarker in a test sample from the subject wherein the biomarker is selected from the biomarkers set out in Table 2 (‘560; Para 0020), and the biomarkers is selected from AGRN Agrin, BCAM as illustrated in Para 0145 and level of biomarker determined can comprise level of expression of a biomarker as illustrated in Para 0148. 
Given broadest reasonable interpretation of the recited claim, it is submitted that the kit for detecting level of expression as taught by Diamandis is in a form as described in the claim invention. 
Therefore, the Examiner maintains the rejection of all claim invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIEP V NGUYEN/Primary Examiner, Art Unit 3686